PD-0270-15
                                PD-0270-15                               COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
March 12, 2015                                                         Transmitted 3/11/2015 5:21:45 PM
                                                                        Accepted 3/12/2015 10:31:03 AM
                                   NO. _________________                                   ABEL ACOSTA
                                                                                                   CLERK
   JOSEPH EDWARD SULLIVAN                     §    IN THE
                                              §
   VS.                                        §    COURT OF CRIMINAL APPEALS
                                              §
   STATE OF TEXAS                             §    AUSTIN, TEXAS


                         MOTION TO EXTEND TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

         Now comes Joseph Edward Sullivan, Appellant in the above styled and

 numbered cause, and moves this Court to grant an extension of time to file a petition

 for discretionary review, pursuant to Rule 68.2( C) and 10.5(b) of the Texas Rules of

 Appellate Procedure, and for good cause shows the following:

         1.      This case is on appeal from the 17th District Court of Smith County,

                 Texas.

         2.      The case in the trial court was styled the State of Texas v. Joseph Edward

                 Sullivan, and numbered 007-1018-12.

         3.      The case appealed to the Twelfth Court of Appeals in Tyler, Texas and

                 assigned number 12-13-00253-CR. The Court of Appeals issued an

                 opinion on February 11, 2015.

         4.      Appellant was convicted of Sex Abuse of Child Continuous and was

                 assessed a sentence of life in the Texas Department of Criminal Justice -

                 Institutional Division.

         5.      The petition for discretionary review is presently due by March 13, 2015.

                 Counsel requests an extension of sixty days due to the number of briefs

                 currently due with deadlines, and the number of appellate matters

                 completed since the opinion was issued. Additionally, Counsel was

                 retained on March 11, 2015 to represent Mr. Sullivan in this matter.

         6.      Appellant requests an extension of time due to the following facts and
             circumstances.

             Counsel has submitted the following briefs and other post-conviction

             matters within the last thirty days:

             A.     On February 18, 2015, Counsel filed the Appellant’s Brief in

                    Joshua Ardry v. State of Texas, cause no. 12-14-00143-CR; and

             B.     On February 19, 2015, Counsel filed the Appellant’s Brief in Craig

                    Pruitt v. State of Texas, cause no. 12-14-00303-CR.

      Counsel has appeared in numerous hearings in state and federal court over the

last thirty days, including hearings in the Eastern District of Texas - Tyler Division,

and hearings in Smith and Van Zandt Counties. Counsel serves as the President of the

Smith County Bar Foundation which hosted the Supreme Court of Texas for oral

arguments on February 25 and 26, 2015.         This consumed a great deal of time,

especially in the final two weeks culminating with four different events over the two

day period for the Court. Counsel also attended the Federal Criminal Bench-Bar

Conference in Plano, Texas on February 26 and 27, 2015.

      7.     Lastly, Appellant’s Counsel has the following briefs pending:

             A.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                    00309-CR on March 11, 2015;

             B.     Proposed Findings of Fact and Conclusions of Law for Writ of

                    Habeas Corpus in State of Texas v. Daphne Ausborne on March

                    13, 2015;

             C.     Appellant’s Brief in Torvos Simpson v. USA on March 25, 2015 in

                    the 5th Circuit Court of Appeals;

             D.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                    no. 12-14-00363-CR upon completion of the Reporter’s Record;

             E.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause

                    no. 12-14-00355-CR upon the completion of the Reporter’s Record;
            F.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR upon the completion of the Reporter’s Record;

            G.     Appellant’s Brief in Larry Michael Maples v. State of Texas, cause

                   no. 12-14-00337-CR when reset by the Court; and

            H.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                   12-14-00290-CR when reset by the Court.

      8.    Defendant is in custody at the Clements Unit in Amarillo, Texas.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File the Petition for Discretionary Review, and

for such other and further relief as the Court may deem appropriate.


                                       Respectfully submitted,


                                       Law Office of James W. Huggler, Jr.
                                       100 E. Ferguson, Suite 805
                                       Tyler, Texas 75702
                                       Tel: (903) 593-2400
                                       Fax: (903) 593-3830



                                       By: /s/ James Huggler
                                          James W. Huggler, Jr.
                                          State Bar No. 00795437
                                          Attorney for Joseph Edward Sullivan


                          CERTIFICATE OF SERVICE

      This is to certify that on March 11, 2015, a true and correct copy of the above

and foregoing document was served on Mike West, Assistant Smith County District

Attorney, 100 North Broadway Ave., Fourth Floor, Smith County Courthouse, Tyler,

Texas, 75702, by electronic service or telephonic document transfer at 903-590-1719.




                                        /s/ James Huggler
                                       James W. Huggler, Jr.
STATE OF TEXAS                            §
                                          §
COUNTY OF SMITH                           §


                                    AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

James W. Huggler, Jr., who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Motion To Extend Time to File Petition

      for Discretionary Review and swear that all of the allegations of fact

      contained therein are true and correct."



                                        /s/ James Huggler
                                       James W. Huggler, Jr.
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on this the 11th day of March,

2015, to certify which witness my hand and seal of office.



                                       /s/ Amie Gonzalez
                                       Notary Public, State of Texas
                                       My Commission expires on July 19, 2018